UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 16-2385


SHERRY RAY EVELAND, In the Matter of; Direct Legal Descendent of the Estate
Legal Executor/Personal Representative of James Ray Charles Deceased Father,

                    Plaintiff - Appellant,

             and

JODY EVELAND, Senior, Son-in-Law of James Ray Charles Deceased; JODY
EVELAND, Junior, Son-in-Law of James Ray Charles Deceased,

                    Plaintiffs,

             v.

THE STATE OF MARYLAND, Through its Legal Representative Brian Frosh Esq.;
LEONARD E. WILSON LAW OFFICE, & Leonard Wilson Attorney Alleged;
ANDRUIS D. ROGERS; WILLIAM RIDDLE LAW FIRM; LAW FIRM OF
ROLLINS & DELLMYER, P.A.; CHARLES BERNSTEIN, Alleged Judge;
BELINDA K. CONWAY, Esq.,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, Chief District Judge. (1:16-cv-00762-CCB)


Submitted: April 25, 2017                                        Decided: June 1, 2017


Before WILKINSON, KING, and KEENAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Sherry Ray Eveland, Appellant Pro Se. Alexis Burrell Rohde, Assistant Attorney General,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Plaintiffs, Sherry Ray Eveland, Jody Eveland, Sr., and Jody Eveland, Jr., brought

this civil action seeking damages and injunctive relief against the State of Maryland,

multiple law firms, an “Alleged Judge,” and an attorney. The district court originally

dismissed Plaintiffs’ complaint, without prejudice, finding that “the precise nature and

jurisdictional basis of the complaint [could not] be determined even after affording the

matter a generous construction.” The district court also found that because “[r]esolution

of state probate matters is a vital state interest,” the district court could not interfere with

the challenged probate proceedings under the abstention doctrine set forth in Younger v.

Harris, 401 U.S. 37 (1971). We dismissed Sherry Ray Eveland’s interlocutory appeal and

remanded to the district court in accordance with Goode v. Cent. Va. Legal Aid Soc’y, Inc.,

807 F.3d 619, 624 (4th Cir. 2015). See Eveland v. Maryland, 668 F. App’x 46 (4th Cir.

2016) (No. 16-1562).

       On remand, Eveland filed a “Motion and Response,” which the district court

construed as an amended complaint. Recognizing that the probate action that is the subject

of Plaintiffs’ complaint remains pending in a Maryland state court, the district court again

found that Plaintiffs’ claims were not actionable in federal district court under the Younger

abstention doctrine. The district court also concluded that despite the amended filing,

Plaintiffs’ claims were still not discernable and, thus, Plaintiffs’ filing failed to comport

with Fed. R. Civ. P. 8. The district court dismissed Plaintiffs’ action, and Eveland timely

appealed and has moved to proceed in forma pauperis. George McDermott, a reporter with

the Maryland Court Watch News, has filed a motion to intervene, or in the alternative, for

                                               3
permission to file an amicus curiae brief. Defendants oppose McDermott’s motion to

intervene and McDermott has filed a motion to correct the record, challenging assertions

made in Defendants’ opposition.

       On appeal, we confine our review to the issues raised in the Appellant’s brief. See

4th Cir. R. 34(b). Because Eveland’s informal brief does not challenge the basis for the

district court’s disposition, Eveland has forfeited appellate review of the court’s order. See

Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004). * Accordingly, although

we grant Eveland’s application to proceed in forma pauperis, we affirm the district court’s

order dismissing the amended complaint, and deny McDermott’s motions to intervene and

to correct the record. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.



                                                                                 AFFIRMED




       *
          We nonetheless discern no reversible error in the district court’s dispositive
holdings, or in the district court’s rejection of Eveland’s post-dismissal filing. See, e.g.,
Swierkiewicz v. Sorema N. A., 534 U.S. 506, 512 (2002) (dismissing complaint where it
failed to provide defendants with “fair notice of what the plaintiff’s claim is and the
grounds upon which it rests” (internal quotation marks omitted)); Laurel Sand & Gravel,
Inc. v. Wilson, 519 F.3d 156, 165 (4th Cir. 2008) (recognizing that the Younger abstention
doctrine “requires a federal court to abstain from interfering in state proceedings” if there
is: “(1) an ongoing state judicial proceeding, instituted prior to any substantial progress in
the federal proceeding; that (2) implicates important, substantial, or vital state interests;
and (3) provides an adequate opportunity for the plaintiff to raise the federal constitutional
claim advanced in the federal lawsuit” (internal quotation marks omitted)).

                                              4